Case 1:18-cr-00201-DLC Document 198 Filed 06/17/21 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA : 18cr201-7 (DLC)

“Vr : ORDER

 

DEBORAH MENSAH,

Defendant.

DENISE COTE, District Judge:

A sentencing is scheduled to occur on July 1, 2021 at 11:00
AM, The defendant is incarcerated. Due to.the COVID-19
pandemic, the defendant may have the option of appearing in
court or through a videoconference. If, due to the increase in
demand for videoconference proceedings, a videoconference is not
available it may be possible to arrange for a telephone
conference. Accordingly, it is hereby

ORDERED that defense counsel shall respond to the following
two questions by 5:00 PM on June 24, 2021:

1} Does the defendant consent to have the proceeding
occur as a videoconference?

2) If a videoconference is unavailable, does the
defendant consent to have the proceeding occur as a
telephone conference?

 
Case 1:18-cr-00201-DLC Document 198 Filed 06/17/21 Page 2 of 2

If the defendant consents to either option, please complete
and file on ECF the written consent form attached to this Order
if it is feasible to do so.

Dated: New York, New York
June 17, 2021
DHYNISE COTE
United States District Judge

i

 
